DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
The preliminary amendment filed 7/1/19 has been entered and made of record.
Claim Objections
Claim 17 is objected to because of the following informalities:
There is a lack of antecedent basis for the limitation recited in claim 17, lines 9-10, “the two of more range cameras positioned at a different angle with respect to the other range cameras”.  Claim 17 in line 4 only recites, “a range camera” and not multiple range cameras.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vassigh et al. (U.S. Pub. No. 2011/0193939) in view of Miller (U.S. Pub. No. 2010/0295854) and in view of Foote et al. (U.S. Patent No. 7,253,766).
In regard to claim 1, Vassigh teaches a system for scanning and measuring a surface of a body of a person, comprising: 
a processor (i.e. depth camera system 20 may include a processor 32)(Fig. 2; para[0077]); 
a first set of computer instructions executable on the processor capable of calculating a first set of three dimensional points from the first depth image (i.e. depth camera system 20, image camera component; various depth values of pixels in a selected area or point of the depth image may be compared to determine edges that may define targets or objects; therefore, point information is found in the depth image discussed above)(Figs. 2a and 6a; para[0115]) and a second set of three dimensional points from the second depth image (i.e. depth camera system 20, image camera component; various depth values of pixels in a selected area or point of ; 
…a final combined set of three dimensional points (i.e. bitmask may be created and then may be analyzed to generate a model; in Fig. 6a, receive depth information 600 step provides the data for scan the human target for body parts 606 and generate a model (e.g. “final combined set of three dimensional points”) of the human target 608 steps)(Fig. 6a; para[0118]-[0120])…in a commonly shared coordinate system (i.e. coordinate system of x, y, z; model 900 is facing the depth camera in the z direction so that the cross-section shown is in the x-y plane; note the vertical y-axis and the lateral x-axis; a Cartesian world coordinate system may be defined which includes a z-axis which extends along the focal length of the depth camera system 20, e.g. horizontally, a y-axis which extends vertically, and an x-axis which extends laterally and horizontally)(for example, Figs. 9a-9d; para[0135], [0062]); 
a third set of computer instructions executable on the processor capable of identifying points of measure from the final combined set of three dimensional points (i.e. the human target may be scanned to provide measurements such as length, width, or the like associated with one or more body parts of a person to provide an accurate model of the person; measurement values determined by the scanned ; and 
a fourth set of computer instructions executable on the processor capable of extracting anthropometric body measurements using the points of measure (i.e. the human target may be scanned to provide measurements such as length, width, or the like associated with one or more body parts of a person to provide an accurate model of the person (e.g. “anthropometric body measurements”); measurement values determined by the scanned bitmask; bitmask may then be analyzed to generate a mode such as a mesh human model (e.g. measurements would be of the mesh human model))(Fig. 6a; para[0118]).  
However, while Vassigh teaches a range camera, it does not specifically teach two or more range cameras capable of capturing at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose, and at least a second depth image of the surface of the body from at least a second point of view while the body remains in the same pose, at least one of the two or more range cameras positioned at a different angle with respect to the other range cameras, in addition, while Vassigh teaches scanning a bit mask, it does not specifically teach a second set of computer instructions executable on the processor capable of reconstructing the surface of the body by transforming the first and second set of three dimensional points a final combined set of three dimensional points representing the surface of the body.
In the same field of endeavor, Miller teaches a second set of computer instructions executable on the processor capable of reconstructing the surface of the body by transforming the first and second set of three dimensional points (i.e. three angular degrees of freedom (pitch, roll, and yaw) and three translational degrees of freedom in 3-D space; avatar is associated with a coordinate system which is fixed to it; 3D rotation and translation from the avatar coordinates (e.g. “first…set of three dimensional points”) to the source projection (e.g. “second set of three dimensional points”); calculate position of avatar in 3D space (e.g. “first…set of three dimensional points”) that best matches the set of selected feature items in the 2D source projection (note: in paragraph [0042], the reference states that the source projection may also be 3D source data (e.g. “second set of three dimensional points”) from 3D cameras or scanners))(para[0034], [0040]-[0042]).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Vassigh and Miller because Miller teaches the generation of three-dimensional models of a target from two- and three-dimensional input by making use of available data to synthesize an optical three-dimensional model (See, paragraphs [0002] and [0006]). Therefore, it would have been obvious to combine the teachings of Vassigh and Miller.
However, Miller does not teach two or more range cameras capable of capturing at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose, and at least a second depth image of the surface of the body from at least a second point of view while the body remains in the same pose, at least one of the two or more range cameras positioned at a different angle with respect to the other range cameras nor does it teach a final combined set of three dimensional points representing the surface of the body.
two or more range cameras (i.e. portal 330 includes two arrays 336 on opposite sides of person 322)(Fig. 21; col. 20, lines 33-40) capable of capturing at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose (i.e. portal 330 includes two arrays 336 (e.g. “first point of view” as left side array 336) on opposite sides of person 322 on stationary platform 332)(Fig. 21; col. 20, lines 33-40), and at least a second depth image of the surface of the body from at least a second point of view while the body remains in the same pose (i.e. portal 330 includes two arrays 336 (e.g. “second point of view” as right side array 336) on opposite sides of person 322 on stationary platform 332)(Figs. 18, 21; col. 20, lines 33-40), at least one of the two or more range cameras positioned at a different angle with respect to the other range cameras (i.e. portal 330 includes two arrays 336 on opposite sides (e.g. each located at a “different angle”) of person 322)(Fig. 21; col. 20, lines 33-40) and teaches a final combined set of three dimensional points representing the surface of the body (i.e. the range from interrogating array 36 to a selected region of a subject can be used to generate a characteristic image map; range can be used to generate a map of relative depth of the reflecting surface of the interrogates subject (e.g. person 22, 222, 322) with respect to designated reference locations)(col. 15, lines 47-60).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Vassigh and Miller with those of Foote because Foote teaches scanning a body of a person to obtain body measurements (See, for example, Fig. 1 and col. 2, line 58-col. 3, line 32). 
In regard to claim 2, Vassigh, Miller, and Foote teach all of the limitations of claim 1 as discussed above.  In addition, Vassigh teaches comprising a second set of computer instructions executable on a processor are further capable of creating a three dimensional mesh from the final combined set of three dimensional points (i.e. the human target may be scanned to provide measurements such as length, width, or the like associated with one or more body parts of a person to provide an accurate model of the person; measurement values determined by the scanned bitmask; bitmask may then be analyzed to generate a model such as a mesh human model)(Fig. 6a; para[0118]).  
In regard to claim 3, Vassigh, Miller, and Foote teach all of the limitations of claim 1 as discussed above.  In addition, Vassigh teaches comprising avatar processing software capable of creating an avatar from the final combined set of three dimensional points (i.e. generating a model of the human target using measurement values determined by the scanned bitmask to define one or more joints in a skeletal model and used to define one or more bones that correspond to a body part of a human; the motion of humans can be mapped to a three-dimensional (3-D) human skeletal model and used to create an animated character or avatar)(Fig. 6a; paragraphs [0118]-[0120], [0001]).   
In regard to claim 4, Vassigh, Miller, and Foote teach all of the limitations of claims 1 and 3 as discussed above.  In addition, Vassigh teaches wherein the avatar is capable of display to a user (i.e. computing environment 12 provide an application on a network attached device over a network (i.e. multimedia console 100 includes a network interface 124 and/or wireless adapter 148 to provide access to a network; console 100 may receive additional inputs from the depth camera system 20)(para[0086], [0098]).  
In regard to claim 5, Vassigh, Miller, and Foote teach all of the limitations of claim 1 as discussed above.  However, Vassigh and Miller do not explicitly teach wherein each of the first and second points of view is of a type selected from the group consisting of: a point of view of the body on a rotating pedestal while one or more range cameras remain stationary; a point of view of the body on a wireless turntable while one or more range cameras are moving to capture each depth image; a point of view of the body remaining fixed in space while one or more range cameras are moving to capture each depth image; a point of view of the body remaining fixed in space and with two or more range cameras remaining fixed in space with each range camera having a different point of view with respect to the other range camera; a point of view of the body with one or more range cameras moving with respect to the body that moves while capturing the depth images; and a point of view of the body with one or more range cameras moving, stopping to take a depth image, moving and then stopping again to take a depth image; and a point of view of the body with one or more range cameras moving, stopping to take at least one depth image, but also taking yet at least another image while moving.  
wherein each of the first and second points of view is of a type selected from the group consisting of: a point of view of the body on a rotating pedestal while one or more range cameras remain stationary (i.e. person 22 positioned on platform 32 connected to motor 34; motor 34 is arranged to selectively rotate platform 32 about rotational axis R while person 22 or another object is positioned thereon)(Fig. 1; col. 3, lines 10-32); a point of view of the body on a wireless turntable while one or more range cameras are moving to capture each depth image; a point of view of the body remaining fixed in space while one or more range cameras are moving to capture each depth image (i.e. motor/drive mechanism 234 is configured to controllably move each of arrays 236 along a corresponding travel path P1 or P2 as illustrated in Fig. 19)(Fig. 19; col. 18, lines 5-8); a point of view of the body remaining fixed in space and with two or more range cameras remaining fixed in space with each range camera having a different point of view with respect to the other range camera; a point of view of the body with one or more range cameras moving with respect to the body that moves while capturing the depth images; and a point of view of the body with one or more range cameras moving, stopping to take a depth image, moving and then stopping again to take a depth image; and a point of view of the body with one or more range cameras moving, stopping to take at least one depth image, but also taking yet at least another image while moving.  
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Vassigh and Miller with those of Foote because Foote teaches scanning a body of a person to obtain 
In regard to claim 6, Vassigh, Miller, and Foote teach all of the limitations of claim 1 as discussed above.  In addition, Vassigh teaches wherein the second set of instructions is further capable of minimizing the differences between the first and second sets of three dimensional points (i.e. the data structure may include scan results averaged (e.g. “minimizing the differences”) from multiple depth images which are provided at different points in time by the depth camera system)(para[0119]).  
In regard to claim 7, Vassigh, Miller, and Foote teach all of the limitations of claim 1 as discussed above.  However, Vassigh does not explicitly teach wherein the second set of instructions is further capable of performing rotating and translating the first and second sets of three dimensional points 
In the same field of endeavor, Miller teaches wherein the second set of instructions is further capable of performing rotating and translating the first and second sets of three dimensional points (i.e. avatar is associated with a coordinate system which is fixed to it, and is indexed by three angular degrees of freedom (pitch, roll, and yaw) and three translational degrees of freedom in 3-D space)(paragraph [0034]).  
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Vassigh and Miller because Miller teaches the generation of three-dimensional models of a target from two- and three-dimensional input by making use of available data to synthesize an optical three-
In regard to claim 8, Vassigh, Miller, and Foote teach all of the limitations of claim 1 as discussed above.  In addition, Vassigh teaches wherein the system is configured for operation in one or more locations selected from the group consisting of: a home (i.e. multimedia console 100 includes network interface 124 and/or wireless adapter 148 to provide access to a network (e.g. the Internet, home network, etc.))(emphasis added)(para[0086]), a commercial kiosk, a retrofitted store fitting room, a gaming machine establishment, and a karaoke room.  
In regard to claim 9, please see the above-stated rejection of claim 1.
In regard to claim 10, please see the above-stated rejection of claim 2.
In regard to claim 11, please see the above-stated rejection of claims 3 and 4.
In regard to claim 12, please see the above-stated rejection of claim 5.
In regard to claim 14, please see the above-stated rejection of claim 6.
In regard to claim 15, please see the above-stated rejection of claim 7.
In regard to claim 16, please see the above-stated rejection of claim 8.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vassigh et al. (U.S. Pub. No. 2011/0193939) in view of Miller (U.S. Pub. No. 2010/0295854) in view of Foote et al. (U.S. Patent No. 7,253,766) as applied to claim 9 above, and further in view of Lind (U.S. Pub. No. 2009/0222127).
In regard to claim 13, Vassigh, Miller, and Foote teach all of the limitations of claim 9 as discussed above.  However, Vassigh, Miller, and Foote do not explicitly teach comprising displaying the measurements over a network on a network attached device.  
In the same field of endeavor, Lind teaches comprising displaying the measurements over a network on a network attached device (i.e. wearer output module 29 causes the computer 18 to display a measurement window, image or characteristic window 175 as illustrated in Figs. 1 and 10; the characteristic window 175 displays or graphically indicates the measurements and other characteristic data; in one embodiment, the characteristic window 175 displays the inches or centimeters of the girths, widths, lengths, and other measurements received by the wearer characteristic input module 28; generated model 177)(Figs. 1 and 10; para[0038]-[0039]).
It would have been obvious to a person having ordinary skill in the art, at the time of applicant's invention, to combine the teachings of Vassigh, Miller, and Foote with those of Lind because Lind teaches the benefit of building a graphical model of the intended wearer based on body characteristics input by the user which would allow for an enhanced convenience, efficiency, and customization in designing garments and obtaining customized garment patterns (See, paragraphs [0006]-[0009]). Therefore, it would have been obvious to combine the teachings of Vassigh, Miller, and Foote with those of Lind.  
Allowable Subject Matter
Claim 17 is objected to above for minor informalities (lack of antecedent basis), but would be allowable if appropriate corrections are made.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488